United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                    UNITED STATES COURT OF APPEALS               December 2, 2003
                         FOR THE FIFTH CIRCUIT
                                                             Charles R. Fulbruge III
                                                                     Clerk
                             No. 03-60014
                           Summary Calendar


                  DIANA MERCEDES GUTIERREZ DE PINERES;
                MELISSA SCHMULSON GUTIERREZ DE PINERES;
                 JOYCE SCHMULSON GUTIERREZ DE PINERES;
               LESLIE C. SCHMULSON GUTIERREZ DE PINERES,

                                                            Petitioners,

                                versus

                 JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                             Respondent.


               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         (BIA No. A78 585 304)
                         (BIA No. A78 585 303)
                         (BIA No. A78 585 302)
                         (BIA No. A78 585 301)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Petitioners    challenge   the   Board   of   Immigration    Appeals’

(BIA’s) final order of removal on two grounds.       The first ground is

predicated on the BIA’s summary affirmance of the Immigration Judge

(IJ) under the BIA’s streamlining regulation.         The second ground


     *
           Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
challenges     the     IJ’s      findings        with    respect       to   their       asylum

applications.         In    addition,       subsequent           to   the   completion     of

briefing on the petition, petitioners moved this court to reinstate

their voluntary departure.

       Petitioners first claim is precluded by Soadjede v. Ashcroft,

324 F.3d 830 (5th Cir. 2003).               Soadjede held that a former version

of the streamlining regulation (8 C.F.R. § 3.1(a)(7)) did not

violate due process.            324 F.3d at 832-33.          In the present case, the

BIA   affirmed    the      IJ    on   the    basis      of   a    materially       identical

streamlining regulation found at 8 C.F.R. § 3.1(e)(4).                            (Albathani

v. INS, 318 F.3d 365, 376 n.7 (1st Cir. 2003), recognized that

3.1(a)(7) had been “restructured” as 3.1(e)(4).)

       When the BIA issues a streamlined affirmance, we review the

IJ’s decision.        See Soadjede, 324 F.3d at 832. Petitioners’ second

claim appears to be that there was not substantial evidence to

support each of several determinations made by the IJ with respect

to    their   asylum       claim.       We    will       uphold       the   IJ’s    factual

determinations if they are supported by substantial evidence.                             See

Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).

       Petitioners claim they are eligible for asylum based on

persecution      on     account       of     political           opinion.         The    IJ’s

determination     that      petitioners          were    persecuted         for    financial

reasons instead of political opinion is supported by sufficient

evidence.


                                             2
      Petitioners’ claim that the IJ impermissibly required them to

disprove the existence of other motives behind their persecution is

also incorrect.         The IJ found there was no evidence that the

persecution was motivated by political opinion; consequently, there

is no indication that the IJ erroneously required petitioners to

exclude all other possible motivations other than the statutory

factors.    See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350 (5th

Cir. 2002).

      Regarding petitioners’ claim that their persecution was based

on membership in a particular social group, there is no evidence in

the record that would support a finding that they were persecuted

“on account of” membership in that group, as is required.                   See id.

at 352-53.       Therefore the IJ’s decision to reject the claim is

supported.

      Petitioners       challenge    the    IJ’s     determination       that     the

Colombian    Government     can     control    the    Ejercito    de     Liberacion

Nacional (ELN) and, therefore, that the family’s relocation within

Colombia is feasible. The IJ, however, did not base the relocation

determination on a finding that the Colombian Government could

control    the   ELN.     Instead,    the     IJ   found   that    the    Colombian

government was not the source of their persecution.                       Where an

asylum applicant has failed to establish that a national government

is   responsible    for    the    persecution,       she   has    the    burden   of

establishing      that    relocation          is     not   reasonable      in     the


                                        3
circumstances.      See Lopez-Gomez, 263 F.3d at 445.                 The record

supports the IJ’s determination that petitioners failed to do so.

     The   final    issue       is   petitioners’     post-briefing    motion    to

reinstate voluntary departure.            We have never decided we have the

power to do so.         See Faddoul v. INS, 37 F.3d 185, 192 (5th Cir.

1994);   Farzad    v.    INS,    808   F.2d   1071,    1072   (5th   Cir.   1987).

Petitioners never requested voluntary departure from the BIA; they

did not present the request in their brief; the Petition for Review

was filed on the 28th day of the 30-day departure period; a request

to an immigration official for extension of voluntary departure was

both made and denied after the period had expired.                      In these

circumstances, we decline to consider the question.                   Faddoul, 37

F.3d at 192-93.

                                                                        DENIED




                                          4